Smith, J.
(dissenting):
The license was confessedly valid to give to the defendant the right to use the improvements for which letters patent were given to the plaintiff. This right thus secured to the defendant has never been renounced by the defendant. The defendant itself may procure a license from the original patentee of the main device and still use these improvements without payment therefor, if this decision be right. As I read the evidence the defendant had full knowledge before the making of this contract, not only of the existence of the Hanlon patent, but also of its scope, and the contract must be read in view of that fact. I, therefore, dissent.
Determination and judgment reversed, with costs and disbursements in this court and in the Appellate Term, and the complaint dismissed, with costs.